Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 27 February 2020 for application number 16/803,697. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-17 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  7/1/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimotsusa et al. (US 2015/0264287).
Regarding claim 1, Shimotsusa discloses an imaging apparatus comprising: 
a plurality of pixels each including a photoelectric conversion unit (#1) and a charge holding unit (#2) configured to hold an electric charge generated in the photoelectric conversion unit (pars. 22-24; fig. 2B); 
a waveguide disposed above the photoelectric conversion unit (fig. 2B, #31); and 
a light blocking unit configured to cover the charge holding unit (fig. 2B, #203; par. 43).
Regarding claim 16, Shimotsusa further discloses an imaging system comprising: the imaging apparatus according to claim 1 (see teachings of claim 1); and a processing apparatus configured to process a signal output from the imaging apparatus, thereby acquiring an image signal (fig. 10, #830).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimotsusa et al. (US 2015/0264287) in view of Suzuki et al. (US 2009/0035887).
Regarding claim 2, see teachings of claim 1.  Although Shimotsusa further discloses wherein an angle between a line connecting an end of the bottom surface of the waveguide and an end of an upper surface of the waveguide and a surface of a substrate on which the photoelectric conversion unit is disposed is 50.2 degrees or more (par. 36), Shimotsusa does not explicitly disclose wherein an angle between a line connecting an end of the bottom surface of the waveguide and an end of an upper surface of the waveguide and a surface of a substrate on which the photoelectric conversion unit is disposed is 65 degrees or more.
In the same field of endeavor, Suzuki discloses wherein an angle between a line connecting an end of the bottom surface of the waveguide and an end of an upper 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Shimotsusa to include the teachings of Suzuki in order to adjust the amount of light that is brought into the photoelectric conversion portion (Suzuki, par. 63).
Regarding claim 3, see teachings of claims 1 and 2.  Suzuki further discloses wherein the angle is 68 degrees or more (par. 63).
Regarding claim 4, see teachings of claims 1 and 2.  Suzuki further discloses wherein the angle is 80 degrees or less (par. 63).
Regarding claim 5, see teachings of claims 1 and 2.  Suzuki further discloses wherein the angle is 74 degrees or less (par. 63).
Regarding claim 6, see teachings of claims 1 and 2.  Suzuki further discloses wherein the angle is 72 degrees or less (par. 63).
Regarding claim 7, see teachings of claim 1.  Although Shimotsusa further discloses wherein an angle between a line connecting an end of the bottom surface of the waveguide and an end of an upper surface of the waveguide and a surface of a substrate on which the photoelectric conversion unit is disposed is 50.2 degrees or more (par. 36), Shimotsusa does not explicitly disclose wherein a taper angle between a line connecting an end of the bottom surface of the waveguide and an end of an upper surface of the waveguide and a surface of a substrate on which the photoelectric conversion unit is disposed is 72 degrees or less.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Shimotsusa to include the teachings of Suzuki in order to adjust the amount of light that is brought into the photoelectric conversion portion (Suzuki, par. 63).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimotsusa et al. (US 2015/0264287) in view of Ishii et al. (US 2017/0300762).
Regarding claim 17, Shimotsusa discloses a moving body comprising: the imaging apparatus according to claim 1 (see teachings of claim 1); a processing apparatus configured to process a signal output from the imaging apparatus (see teachings of claim 16).  Shimotsusa does not explicitly disclose a moving body comprising the imaging apparatus; a control unit configured to control the moving body based on a result of the processing.
In the same field of endeavor, Ishii discloses a moving body comprising the imaging apparatus; a control unit configured to control the moving body based on a result of the processing (par. 59).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Shimotsusa to include the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,615,205. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘205 discloses an imaging apparatus comprising: a plurality of pixels each including a photoelectric conversion unit and a charge holding unit configured to hold an electric charge generated in the photoelectric conversion unit; a waveguide disposed above the photoelectric conversion unit; and a light blocking unit configured to cover the charge holding unit (claim 1).
Regarding claim 2, ‘205 discloses the imaging apparatus according to claim 1, wherein an angle between a line connecting an end of the bottom surface of the waveguide and an end of an upper surface of the waveguide and a surface of a substrate on which the photoelectric conversion unit is disposed is 65 degrees or more (claim 2).
Regarding claim 3, ‘205 discloses the imaging apparatus according to claim 2, wherein the angle is 68 degrees or more (claim 3).
Regarding claim 4, ‘205 discloses the imaging apparatus according to claim 2, wherein the angle is 80 degrees or less (claim 4).
Regarding claim 5, ‘205 discloses the imaging apparatus according to claim 2, wherein the angle is 74 degrees or less (claim 5).
Regarding claim 6, ‘205 discloses the imaging apparatus according to claim 2, wherein the angle is 72 degrees or less (claim 6).
Regarding claim 7, ‘205 discloses the imaging apparatus according to claim 1, wherein a taper angle between a line connecting an end of the bottom surface of the waveguide and an end of an upper surface of the waveguide and a surface of a substrate on which the photoelectric conversion unit is disposed is 72 degrees or less (claim 7).
Regarding claim 8, ‘205 discloses the imaging apparatus according to claim 1, wherein a width of an upper surface of the waveguide is included in a range from 2.1 pm to 2.6 pm (claim 8).
Regarding claim 9, ‘205 discloses the imaging apparatus according to claim 8, wherein the width of the upper surface of the waveguide is included in a range from 2.1 pm to 2.3 pm (claim 9).
Regarding claim 10, ‘205 discloses the imaging apparatus according to claim 1, wherein a width of an upper surface of the waveguide is included in a range from 60% to 77% of a pixel pitch at which the plurality of pixels are arranged (claim 10).
Regarding claim 11, ‘205 discloses the imaging apparatus according to claim 1, wherein an aperture is provided in the light blocking unit at a position above the photoelectric conversion unit, and wherein a difference between the width of the bottom surface of the waveguide and a width of the aperture is 0.3 pm or more (claim 11).
Regarding claim 12, ‘205 discloses the imaging apparatus according to claim 1, wherein, in a plan view of a surface of a substrate on which the photoelectric conversion unit is disposed, a distance between an end of the bottom surface of the waveguide and the charge holding unit is 0.8 pm or more (claim 12).
Regarding claim 13, ‘205 discloses the imaging apparatus according to claim 1, wherein, in a plan view of a surface of a substrate on which the photoelectric conversion unit is disposed, a distance between the photoelectric conversion unit and the charge holding unit is 0.5 pm or more (claim 13).
Regarding claim 14, ‘205 discloses the imaging apparatus according to claim 1, wherein a width of a bottom surface of the waveguide is 32.0% or less of a pixel pitch at which the plurality of pixels are arranged (claim 16).
Regarding claim 15, ‘205 discloses the imaging apparatus according to claim 1, wherein a width of a bottom surface of the waveguide is smaller than 1.1 pm (claim 1).
Regarding claim 17, ‘205 discloses the a moving body comprising: the imaging apparatus according to claim 1; a processing apparatus configured to process a signal output from the imaging apparatus; and a control unit configured to control the moving body based on a result of the processing (claim 15).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486